Citation Nr: 0827231	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-37 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
anterior cruciate ligament and medial meniscus tear of the 
right knee, prior to October 1, 2004.

2.  Entitlement to a rating in excess of 20 percent for 
anterior cruciate ligament and medial meniscus tear of the 
right knee, from October 1, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
chronic impingement syndrome, status-post rotator cuff tear 
of the right acromioclavicular joint, from July 2, 2003.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to March 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Montgomery, Alabama Regional Office (RO), wherein the RO 
denied increased ratings for the veteran's anterior cruciate 
ligament and medial meniscus tear of the right knee and 
chronic impingement syndrome, status-post rotator cuff tear 
of the right acromioclavicular joint.

In April 2008, the veteran testified at travel board hearing 
before the undersigned.  A copy of the hearing transcript has 
been associated with the claims file.

The Board also took testimony on the issue of entitlement to 
service connection for psoriasis.  In this regard, it is 
noted that such issue had been previously developed for 
appellate review, however, as the RO granted service 
connection for psoriasis in March 2005, this constituted a 
full grant of the benefit sought on appeal.  As such, this 
matter was not properly before the Board at the time of the 
April 2008 hearing.  The Board has construed the veteran's 
testimony on this matter at the time of the hearing as a 
claim for a compensable rating for psoriasis.  As this claim 
has not been adjudicated by the RO and not developed for 
appellate review, it is referred to the RO for appropriate 
action. 


FINDINGS OF FACT

1.  The veteran's anterior cruciate ligament and medial 
meniscus tear of the right knee prior to October 1, 2004, was 
productive of flexion to 130 degrees, extension limited to 20 
degrees and moderate functional loss due to pain.

2.  The veteran's anterior cruciate ligament and medial 
meniscus tear of the right knee from October 1, 2004, was 
productive of flexion to 120 degrees, extension limited to 5 
degrees, inflammation, effusion, pain and audible crepitus 
with mild functional loss of range of motion due to pain.

3.  The veteran's chronic impingement syndrome, status-post 
rotator cuff tear of the right acromioclavicular joint, from 
July 2, 2003, was productive of forward flexion ranging from 
140 to 160 degrees, abduction ranging from 110 to 120 
degrees, crepitus and moderate functional loss of range of 
motion due to pain.

4.  The veteran is left hand dominant. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
anterior cruciate ligament and medial meniscus tear of the 
right knee prior to October 1, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2007).

2.  The criteria for a rating in excess of 20 percent for 
anterior cruciate ligament and medial meniscus tear of the 
right knee from October 1, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 5261 (2007).

3.  The criteria for a rating in excess of 20 percent for 
chronic impingement syndrome, status-post rotator cuff tear 
of the right acromioclavicular joint, from July 2, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, 5203 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Dingess, supra; see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, insufficiency in the timing or content 
of VCAA notice is harmless if the errors are not prejudicial 
to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 
(Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in a June 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence must 
be submitted by the veteran in regards to his claims for 
increase, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any further 
evidence in his possession that pertains to the claim.  In 
addition, the September 2004 statement of the case, as well 
as the supplemental statement of the case dated in March 
2005, included the rating criteria for evaluating the 
veteran's increased rating claims on appeal.  The case was 
last readjudicated in March 2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, 
private medical records and VA examination reports.  During 
the April 2008 Board hearing, the veteran reported additional 
treatment by private physicians that was not of record and 
indicated that he would submit that evidence.  However, upon 
holding the record open for an additional 30 days, the 
veteran did not submit any additional treatment records nor 
was a release of information submitted so that the Board may 
obtain such records. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting statements 
and giving testimony addressing his symptoms and the impact 
of such on his functioning and employment.  He also described 
his limitations to VA examiners.  Thus, he was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Therefore, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. §§ 4.45, 4.59 (2007).

1.  Right Knee

The veteran's anterior cruciate ligament and medial meniscus 
tear of the right knee prior to October 1, 2004, has been 
rated at 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 for extension of the leg limited to 20 
degrees.  He was also assigned a 20 percent evaluation for 
anterior cruciate ligament and medial meniscus tear of the 
right knee from October 1, 2004, under Diagnostic Codes 5257 
and 5258 for other impairment of the knee that includes 
recurrent subluxation or lateral instability and dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his service-
connected right knee disability warranted both a higher 
evaluation than the 30 percent assigned prior to October 1, 
2004, and a higher evaluation than the 20 percent assigned 
from October 1, 2004.  In an April 2008 hearing before the 
Board, the veteran testified that his right knee is missing 
30 to 40 percent of the cartilage and, although knee 
reconstructive surgery helped with stabilization, he was 
still in constant pain.  He complained the pain has worsened 
since filing his appeal due to mainly to weather changes.  
The pain has also limited his athletic activities, for which 
he wore a knee brace, however he does not play sports 
anymore.  He testified that he was unable to put much support 
on his right leg and that his right knee pops.  He takes two 
pills daily to alleviate the pain.  The veteran reported the 
right knee's extension was limited to 10 degrees, also with 
limited flexion.  His work required him to climb and lift as 
he installed equipment, thereby causing pain.  He testified 
that pain sometimes caused him to reschedule his work 
appointments.  

In an August 2003 VA examination report, the veteran 
complained of daily pain in the right knee with swelling, 
stiffness, instability, popping and locking that worsens with 
cold weather.  An examination of the right knee revealed 
extension was limited to 20 degrees, flexion to 130 degrees, 
swelling in the outer prepatellar area, pain, and no click 
noted on passive range of motion.  The veteran had a normal 
gait, although there was an audible pop in the right knee 
when walking.  The examiner concluded the veteran had 
moderate functional loss due to pain in the right knee.

In a private medical report from January 2004 the veteran 
reported pain, swelling, weakness and locking of the right 
knee, aggravated by lifting, standing, squatting, kneeling or 
use of the stairs.  A physical examination revealed the 
veteran walked without a limp, had a positive Lachman test, 
no medial or lateral instability, pain with Apley's maneuver, 
no obvious McMurray's and the right knee had a lot of 
guarding present.  X-rays showed a neutral alignment with no 
acute changes.  

In an October 2004 VA examination, the veteran reported that 
since his surgery in March 2004, his right knee had pain and 
swelling.  He used a knee brace, was on medication and 
underwent physical therapy.  He could not climb ladders, lift 
heavy objects, push, run or jump.  A physical examination of 
the right knee reflected mild inflammation, effusion, audible 
crepitus, a stable joint and pain with movement especially on 
the McMurray's maneuver.  Flexion on the right knee was to 
120 degrees, extension was limited to 5 degrees.  X-rays were 
essentially normal.  The examiner concluded that the veteran 
had mild functional loss of range of motion in flexion and 
extension at the right knee due to pain.

In regards to the veteran's right knee surgery in March 17, 
2004, the Board notes that he was awarded a temporary 100 
percent rating from March 17, 2004 to October 1, 2004.  As 
such, the medical evidence of record during this period is 
not considered for the purpose of evaluating a rating in 
excess of 30 percent for the veteran's right knee disability.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's right cruciate ligament and 
medial meniscus tear of the right knee is appropriately 
evaluated as 30 percent disabling prior to October 1, 2004.  
From July 2, 2003 until March 16, 2004, the objective 
evidence of record demonstrated extension of the right knee 
limited to 20 degrees, flexion limited to 130 degrees, 
swelling, pain, crepitus and moderate functional loss due to 
pain.  As such, the veteran did not meet the applicable 
criteria for a 40 percent evaluation for a right knee 
disability as there were no objective findings of extension 
limited to 30 degrees that would warrant a higher rating 
under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a.  The 
Board notes that a higher rating for limitation of flexion is 
not warranted as the highest rating assignable under 
Diagnostic Code 5260 is 30 percent.  Finally, the Board finds 
that the veteran's subjective complaints of pain and 
swelling, along with the objective findings of moderate 
functional loss, more nearly approximate the 30 percent 
rating assigned.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, 
Diagnostic Codes 5251, 5252, 5253; DeLuca v. Brown, 8 Vet. 
App. 202.  

In the same manner, the veteran's cruciate ligament and 
medial meniscus tear of the right knee is appropriately 
evaluated as 20 percent disabling from October 1, 2004.  As 
the range of motion of the right knee reflected flexion 
limited to 120 degrees and extension limited to 5 degrees, he 
did not even meet the criteria for a 20 percent rating, much 
less a rating in excess of 20 percent, based on limitation of 
motion of the right knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  However, the medical evidence of record 
demonstrated mild inflammation, effusion, audible crepitus, a 
stable joint and pain with movement of the right knee.  This, 
coupled with the subjective complaints of pain and swelling, 
more nearly approximate the 20 percent rating assigned under 
Diagnostic Code 5258.  See 38 C.F.R. §§ 4.4.40, 4.45, 4.71a, 
Diagnostic Code 5201; DeLuca v. Brown, 8 Vet. App. 202.  

The Board notes that separate ratings for extension and 
flexion are not warranted because the objective evidence of 
record, throughout the duration of the appeal, does not show 
a compensable limitation of flexion of the right knee.  See 
VAOPGCPREC 09-04.

The Board has also considered whether there are other 
appropriate diagnostic codes for application.  However, as 
the veteran's service connected disability did not reflect 
ankylosis of the right knee or an impairment of the tibia, 
Diagnostic Codes 5256 and 5262 do not apply.  See 38 C.F.R. § 
4.71a.  In addition, there is no objective evidence of severe 
recurrent subluxation or lateral instability that would 
warrant a 30 percent rating under Diagnostic Code 5257.  See 
38 C.F.R. § 4.71a

2.  Right Shoulder

The veteran's current chronic impingement syndrome, status-
post rotator cuff tear of the right acromioclavicular joint 
has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5201-5203 for limitation of motion of the arm at the shoulder 
level other impairment of the humerus and impairment of the 
clavicle or scapula.

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of 
the humerus.  Malunion of the humerus with moderate deformity 
is rated as 20 percent for the major shoulder and 20 percent 
for the minor shoulder; malunion of the humerus with marked 
deformity is rated as 30 percent for the major shoulder and 
20 percent for the minor shoulder.  Recurrent dislocations of 
the humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a. 

Diagnostic Code 5203 provides ratings for other impairment of 
the clavicle or scapula.  Malunion of the clavicle or scapula 
is rated as 10 percent for the major shoulder and 10 percent 
for the minor shoulder.  Nonunion of the clavicle or scapula 
without loose movement is rated as 10 percent for the major 
shoulder and 10 percent for the minor shoulder; nonunion of 
the clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  Diagnostic Code 5203 
provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a. 

In statements and testimony presented throughout the duration 
of the appeal, the veteran has maintained that his service-
connected chronic impingement syndrome, status-post rotator 
cuff tear of the right acromioclavicular joint warranted a 
higher evaluation than the 20 percent assigned. In an April 
2008 hearing before the Board, the veteran testified that his 
right shoulder was in constant pain, thereby limiting him in 
athletic activities such that he does not play sports anymore 
and causing him to reschedule work appointments due to the 
pain.  He stated that his work required him to lift 40 to 80 
pounds on a regular basis and to reach over his head.  He 
stated that his shoulder grinds, pops and can almost be 
dislocated at will.  He took two pills daily to alleviate the 
pain.  He stated that he could only throw a softball with his 
right arm which was limited by pain.  Finally the veteran 
testified that since he filed his appeal his shoulder has 
gotten worse due to changes in the weather.

In an August 2003 VA examination report, the veteran 
complained of pain that increased with changes in the weather 
and weakness in the right shoulder, especially with 
repetitive motion.  He complained that he was unable to run 
computer cables, do overhead work or lift more than 50 pounds 
as was required by his job.  He treated his shoulder with 
ice, Aleve and physical therapy.  He used his left hand to 
write and eat but used his right hand to work, use a computer 
mouse and use tools.  An examination of the right shoulder 
reflects flexion to 140 degrees with pain, though he could 
flex to 150 degrees with additional pain, abduction to 120 
degrees with pain, 80 degrees of external rotation with 
audible pops in the shoulder and 45 degrees of internal 
rotation with pain.  The right shoulder had severe crepitus 
with passive range of motion and popping with all passive 
range of motion.  The examiner noted a moderate functional 
loss due to pain in the right shoulder.

A private medical record from October 2003 reflects the 
veteran complained of chronic pain in the right shoulder, 
although an excellent range of motion was noted.

In an October 2004 VA examination the veteran reported that 
his right shoulder disability reduced his ability to do 
overhead activity, affected his work such that he could not 
lift his arm overhead to put in cables, as his occupation 
required, and limited his athletic activities.  He reported 
pain, popping and grinding in the right shoulder which he 
treated with Aleve and Lortab.  The examiner noted the 
veteran was left handed.  An examination of the right 
shoulder revealed tenderness to palpation, pain with 
movement, flexion to 160 degrees, abduction to 110 degrees, 
external rotation to 80 degrees and internal rotation to 50.  
X-rays showed no significant abnormalities.  The examiner 
concluded that there was mild to moderate functional loss of 
range of motion due to pain at the right shoulder.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's right shoulder disability is 
appropriately rated as 20 percent disabling.  The objective 
findings of record did not reflect limitation of motion of 
the arm to 25 degrees from the side, rated as 30 percent for 
the minor shoulder, as the veteran is left-handed.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  In this regard, the Board 
acknowledges that right shoulder forward flexion ranged from 
140 to 160 degrees and abduction ranged from 110 to 120 
degrees.  As such, the veteran did not even meet the 
applicable criteria for a 20 percent evaluation for 
limitation of motion of the arm, seeing that his range of 
motion was well in excess of the criteria for a 20 percent 
rating under Diagnostic Code 5201.  The objective findings 
did not reflect evidence of ankylosis, dislocation of the 
clavicle or scapula or impairment of the humerus.  Therefore 
a rating in excess of 20 percent is not warranted as the 
preponderance of the evidence demonstrates the veteran's 
range of motion well exceeded that which was required for a 
20 percent rating, and the 20 percent rating assigned took 
into consideration objective findings of mild to moderate 
functional loss of range of motion due to pain and veteran's 
subjective complaints of pain.  See 38 C.F.R. §§ 4.4.40, 
4.45, 4.71a, Diagnostic Code 5201; DeLuca v. Brown, 8 Vet. 
App. 202.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 30 percent for anterior cruciate 
ligament and medial meniscus tear of the right knee, prior to 
October 1, 2004, is denied.

A rating in excess of 20 percent for anterior cruciate 
ligament and medial meniscus tear of the right knee, from 
October 1, 2004, is denied.

A rating in excess of 20 percent for chronic impingement 
syndrome, status-post rotator cuff tear of the right 
acromioclavicular joint, from July 2, 2003, is denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


